DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 12/30/22 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Essert et al. (US Patent 7,494,389) in view of Miyamoto et al. (US Pub. 2004/0183168).
Regarding claim 1, Essert teaches a press-fit pin for a semiconductor package, comprising: 

a bonding portion comprised at the second end 12, the bonding portion comprising a first section (e.g. 2) extending substantially perpendicular from a longest length of the shaft 1, the bonding portion further comprising an angled section (portion where 1 & 2 connects) coupled to a bonding foot 22 (see Fig. 1-2); 
wherein the bonding foot is configured to be welded to a substrate 31 (Fig. 2 and associated text, wherein Essert teaches welding of the bonding foot to a substrate 31).
Though Essert teaches welding; however, Essert is silent on ultrasonic welding. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Miyamoto teaches ultrasonic welding of two components in Fig. 4-5 to assure reliability and reduce costs (Para [0012]). As such, said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 3, the combination of Essert and Miyamoto teaches the press-fit pin of claim 1, wherein the shaft comprises a rectangular prism (e.g. note portion 23 in Fig. 2).
Regarding claim 4, the combination of Essert and Miyamoto teaches the press-fit pin of claim 1, wherein a surface of the bonding foot is substantially planar with the substrate 32 (Essert’s Fig.2-4).
Regarding claim 5, the combination of Essert and Miyamoto teaches the press-fit pin of claim 1, wherein the press-fit pin (1 & 2) is configured to extend from a casing (see Fig. 4).

Regarding claim 7, the combination of Essert and Miyamoto teaches
7. (Original) The press-fit pin of claim 1, wherein the press-fit pin is configured to electrically couple the substrate to a printed circuit board 35 (Essert’s Fig. 4).

Regarding claim 8, Essert teaches a housing for a semiconductor package (Fig. 4), comprising: 
a casing 40; and 
a plurality of connectors 50 extending from the casing 40 (Fig. 4); and 
a plurality of press-fit pins (1 & 2) extending from the casing (see Fig. 1-4); wherein the plurality of press-fit pins and the plurality of connectors are molded into the casing (see Fig. 1-4 and associated text); and 
wherein the plurality of press-fit pins (1 & 2) and at least a portion of each of the plurality of connectors are configured to be welded to a substrate (Fig. 2-3 and respective text).
Though Essert teaches welding; however, Essert is silent on ultrasonic welding. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Miyamoto teaches ultrasonic welding of two components (43 & 42) in Fig. 4-5 to assure reliability and reduce costs (Para [0012]). As such, said claim feature would have been obvious and within the ordinary skill in the art.

Regarding claim 10, the combination of Essert and Miyamoto teaches the housing of claim 9, wherein each press-fit pin of the plurality of press-fit pins further comprises a bonding portion comprised at the second end 12, the bonding portion comprising a first section (e.g. 2) extending substantially perpendicular from a longest length of the shaft 1, the bonding portion further comprising an angled section (portion where 1 & 2 contact) coupled to a bonding foot 22 (Essert’s Fig. 1-4).
Regarding claim 11, the combination of Essert and Miyamoto teaches the housing of claim 10, wherein a surface of the bonding foot is substantially planar with the substrate (Fig. 1-4).
Regarding claim 12, the combination of Essert and Miyamoto teaches the housing of claim 9, wherein the shaft comprises a rectangular prism (e.g. note portion 23 in Fig. 2).
Regarding claim 13, the combination of Essert and Miyamoto teaches the housing of claim 8, wherein the press-fit pins are only ultrasonically bonded (Essert’s Fig. 1-4 and Miyamoto’s Fig. 4-5 and associated texts).
Regarding claim 14, the combination of Essert and Miyamoto teaches the housing of claim 8, wherein each press-fit pin of the plurality of press- fit pins (1 & 2) is configured to electrically couple the substrate to a printed circuit board (Essert’s Fig. 4 and associated text).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Essert and Miyamoto as applied to claim 1 above, and in further view of Liang (US PUB. 2016/0351468).
Regarding claim 2, the combination of Essert and Miyamoto is silent on the press-fit pin of claim 1, wherein the shaft comprises a cylinder. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Liang teaches in Fig. 5-7, wherein the shaft comprises a cylinder. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TIMOR KARIMY/Primary Examiner, Art Unit 2894